Case 1:17-cr-00101-LEK Document 896 Filed 02/14/20 Page 1 of 1          PageID #: 7656




                               MINUTE ORDER



 CASE NUMBER:           CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:             United States v. Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi

      DATE:       02/14/2020


COURT ACTION: EO: COURT ORDER REGARDING PROPOSED SPECIAL JURY
VERDICT FORM

      Attorneys for Plaintiff the United States of America are DIRECTED to file a
proposed Special Jury Verdict form, and to provide copies to pro se Defendant
Anthony T. Williams (“Defendant”) and Lars Isaccson, Esq., his stand-by counsel, by
Friday, February 20, 2020. Objections or comments to the proposed Special Jury
Verdict form shall be filed by no later than Tuesday, February 25, 2020.

      IT IS SO ORDERED.

Submitted by: Theresa Lam, Courtroom Manager
